By the Court:
The Court erred in rendering judgment upon the pleadings. It appears from the answer that the time during which the defendant was entitled to occupy the land under the terms of the agreement set forth had not expired when the demand for possession was made. This fact, if proven, would constitute a complete defense to the action; whatever *124construction may be given to the agreement, as being a lease or otherwise, is a point which it is unnecessary to consider.
Judgment reversed, and cause remanded for a new trial. Remittitur forthwith.